Citation Nr: 1543492	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  15-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service connected hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran served on active duty from May 1941 to July 1941 and from March 1942 to April 1942.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the veteran's claim of entitlement to service connection for a psychiatric disability, claimed as stress.

Although the Veteran also filed a notice of disagreement as to the disability rating assigned for his hearing loss disability, and the RO responded with a Statement of the Case, no timely VA Form 9 or equivalent was received to perfect the appeal.  Thus, the matter is not presently before the Board on appeal.  

Based on subsequent communication, however, the Veteran's appear to have raised a new claim for an increased evaluation for his service connected hearing loss; as such, this claim is REFERRED to the RO for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and family members have consistently maintained that he feels he has had anxiety for many years, related to service and/or his service-connected disabilities.  The Veteran has submitted a letter from his private physician, dated July 2011, which indicates that he has treated the Veteran for anxiety, and the Veteran has submitted records showing that he receives medication for anxiety.  Unfortunately, no medical evidence has been presented linking any psychiatric disability the Veteran has to service or to his service-connected hearing loss or tinnitus.  While the Veteran and his family may sincerely believe that his anxiety is related to his disorders, they have not been shown to possess the medical expertise to offer a competent opinion as to the etiology of any current psychiatric disorder.

As such, the Board does not have sufficient evidence to grant this claim.  An attempt was made to schedule the Veteran for an examination to determine whether he has any psychiatric disability secondary to service or any service connected disability, however, the Veteran was unable to report.  As explained in the Statement of the Case, a statement from a family member suggested that the Veteran's health was too poor for him to report for a VA examination.  Thus, no further attempts were made to schedule an exam.  However, a subsequent 2014 statement from the Veteran's son explained that he was unable to report for prior VA examination because he was hospitalized "at the time."  This suggests the possibility that the Veteran may now be able to report for such an examination.

While the Board regrets the further delay, as noted, there is presently no medical evidence suggesting that a current psychiatric disorder is related to service or a service-connected disability.  For this reason, a VA examination is necessary to decide the appeal.  

Given the potential difficulty the Veteran may experience in reporting for a VA examination, the Board also notes that VA has developed Disability Benefit Questionnaires (DBQs) to assist with the Compensation and Pension (C&P) process for Veterans.  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the C&P claims process.  A non-VA provider can complete a DBQ, using a version of the DBQ released to the public by OMB.  Given the Veteran's advanced age and health problems, the Board finds that a publically-released DBQ should be forwarded to the Veteran, in the event that such form could be completed by a psychologist or psychiatrist currently treating the Veteran.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate examiner to evaluate the nature and etiology of any current acquired psychiatric condition to include as secondary to his service-connected conditions.  The claims file must be made available to the examiner (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner should offer an opinion as to the following: 

Is it at least as likely as not (50 percent probability or greater) that any currently acquired psychiatric condition(s) are either: 

 (a) Related to the Veteran's military service or 

 (b) caused or aggravated by his service-connected conditions?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2. If the Veteran is unable to report for such examination, provide the Veteran with an appropriate DBQ, using a version of the DBQ released to the public by OMB with an explanation that he may having the form completed by a psychologist or psychiatrist of his own choosing if such is available.  

3. Following the completion of the foregoing, readjudicate the Veteran's claims.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




